Citation Nr: 0422913	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  96-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an eye disability as a 
result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Frederick Bittner, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Hans Behling, Ph.D.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from September 1946 to July 
1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
New York, New York, Regional Office (RO) which denied a claim 
for service connection for an eye condition.  The veteran 
appealed, and in December 1998, and July 2003, the Board 
remanded the claim for additional development.  

In March 2004, the veteran was afforded a hearing before Mary 
Gallagher, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is claiming service connection for a bilateral 
eye disability, to include bilateral posterior subscapular 
cataracts, and retinosa pigementosa, as a result of ionizing 
radiation.  See 38 C.F.R. § 3.311 (2003).  Specifically, the 
veteran claims exposure to ionizing radiation from two 
sources: 1) as a result of service in Japan, to include 
handling radioactive materials taken from the Bikini Atoll 
for study, and 2) during at least three trips to the Bikini 
Atoll while on temporary duty in the summer of 1947 as part 
of a radiation monitoring effort (hereinafter "Bikini 
Resurvey").  With regard to the claimed exposure during the 
Bikini Resurvey, he asserts that he was exposed to radiation 
while doing the following: helping to transport radioactive 
topsoil for study, swimming in radioactive water, inhaling 
radioactive dust, eating radioactive foods, and drinking 
radioactive water.  He alleges that each of these trips 
lasted from one to two days.  

A review of a letter from the veteran, dated in February 
1993, shows that he stated that he had received treatment 
from "Dr. Edwin Berson (Berson Foundation)" of Boston.  
During his May 1998 hearing, he stated that he had received 
treatment from the Edwin Burston Research Center (or 
Foundation) in 1970.  In the Board's December 1998 remand, it 
directed the RO attempt to obtain these records.  In January 
1999, pursuant to the Board's remand, the RO sent the veteran 
authorization forms (VA Form 21-4142's) for the release of 
records.  Although the veteran returned the authorizations, 
it does not appear that he filled out the authorizations 
completely, to include the name and address of the Edwin 
Burston Research Center (or Foundation).  In any event, there 
is no indication that the RO ever attempted to obtain these 
records, and they are not currently associated with the 
claims files.  It is the judgment of the Board that the duty 
to assist the veteran with his claim includes obtaining 
pertinent post-service private medical records.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  On remand, an 
attempt should be made to obtain these records.  

In its December 1998 remand, the Board requested the RO to 
attempt to obtain the veteran's records from the Social 
Security Administration (SSA), as well as the Reynolds 
Electrical & Engineering Company (Reynolds).  In October 
1999, the SSA informed VA that it had lost the veteran's 
records.  In addition, pursuant to the Board's remand, the RO 
requested that Reynolds provide any relevant information in 
their possession in January 1999 and April 2001.  However, 
there is no record of a response.  Neither of the 
Supplemental Statements of the Case (SSOC's), mailed to the 
veteran in November 2001 and March 2003, informed the veteran 
that these records were unavailable.  See 38 C.F.R. 
§ 3.159(e).  On remand, the RO should notify the veteran that 
these records could not be obtained.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

1.  The RO should attempt to obtain the 
veteran's records of treatment from the 
Edwin Burston Research Center (or 
Foundation) (alternatively spelled 
"Edwin Berson").  

2.  The RO should notify the veteran that 
records from the Social Security 
Administration (SSA), and the Reynolds 
Electrical & Engineering Company, could 
not be obtained.  

3.  The RO should then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be furnished with a supplemental 
statement of the case and should be 
afforded the appropriate period of time 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




